TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00175-CV



                                   Masud Kamal, Appellant

                                                v.

                               Kelly Edward Roberts, Appellee



       FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
  NO. C-1-CV-06-000137, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Masud Kamal and appellee Kelly Edward Roberts have agreed to settle this

matter and have filed a joint motion to remand this case. We grant the motion, set aside the trial

court’s judgment without regard to the merits, and remand the cause to the trial court for further

proceedings. See Tex. R. App. P. 42.1(a)(2)(B).



                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop


Vacated and Remanded on Joint Motion


Filed: August 31, 2007